1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DERRICK L. JOHNSON,                           )      Case No.: 1:19-cv-00976-JLT (HC)
                                                   )
12                 Petitioner,                     )      ORDER DISMISSING PETITION WITH LEAVE
                                                   )      TO FILE A FIRST AMENDED PETITION
13           v.                                    )
                                                   )      [THIRTY-DAY DEADLINE]
14   SCOTT KERNAN, Secretary of California
                                                   )
     Department of Corrections and Rehabilitation, )
15   et al.,                                       )
16                 Respondents.                    )
                                                   )
17
18          Petitioner filed a Petition for Writ of Habeas Corpus on July 3, 2019. A preliminary screening
19   of the petition reveals that the petition fails to present any cognizable grounds for relief or any facts in
20   support. Therefore, the Court will DISMISS the petition with leave to file an amended petition.
21   I.     DISCUSSION
22          A. Preliminary Review of Petition
23          Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary
24   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it
25   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in
26   the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory
27   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,
28

                                                          1
1    either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

2    answer to the petition has been filed.

3              B. Failure to State a Cognizable Federal Claim

4              The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

5              The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an
               application for a writ of habeas corpus in behalf of a person in custody pursuant to a
6              judgment of a State court only on the ground that he is in custody in violation of the
               Constitution or laws or treaties of the United States.
7
8    (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United States

9    District Court. The Supreme Court has held that “the essence of habeas corpus is an attack by a

10   person in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484

11   (1973).

12             To succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must demonstrate that the

13   adjudication of his claim in state court

14             (1) resulted in a decision that was contrary to, or involved an unreasonable application
               of, clearly established Federal law, as determined by the Supreme Court of the United
15             States; or (2) resulted in a decision that was based on an unreasonable determination of
               the facts in light of the evidence presented in the State court proceeding.
16
17   28 U.S.C. § 2254(d)(1),(2). In addition to the above, Rule 2(c) of the Rules Governing Section 2254

18   Cases requires that the petition:

19             (1)   Specify all the grounds for relief available to the petitioner;
               (2)   State the facts supporting each ground;
20             (3)   State the relief requested;
               (4)   Be printed, typewritten, or legibly handwritten; and
21             (5)   Be signed under penalty of perjury by the petitioner or by a person authorized to sign it for
                     the petitioner under 28 U.S.C. § 2242.
22
23             Petitioner has failed to comply with Rule 2(c) by failing to specify any ground for relief or the

24   facts supporting his claims. The Petitioner’s statements are entirely vague and unclear such that a

25   claim for relief cannot be discerned. Additionally, Petitioner fails to state how the adjudication of his

26   claims in state court resulted in a decision that was contrary to, or an unreasonable application of,

27   clearly established Supreme Court authority. Therefore, Petitioner fails to state a cognizable federal

28   habeas claim and the petition must be dismissed.

                                                             2
1             Petitioner will be granted an opportunity to file a First Amended Petition curing these

2    deficiencies. Petitioner is advised that he should entitle his pleading, “First Amended Petition,” and he

3    should reference the instant case number. Failure to comply with this order will result in dismissal of

4    the action.

5    II.      ORDER

6             Accordingly, the Court ORDERS:

7             1) The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT PREJUDICE for

8                   failure to state a claim; and

9             2) Petitioner is GRANTED thirty days from the date of service of this order to file a First

10                  Amended Petition.

11
12   IT IS SO ORDERED.

13         Dated:     September 24, 2019                        /s/ Jennifer L. Thurston
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
